Citation Nr: 1106203	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-49 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for an acquired psychiatric disorder, 
including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L.L.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from September 1967 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2010, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.  

This decision addresses only whether the evidence submitted is 
new and material. Because the claim is reopened, and development 
not yet complete, the remainder of the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
Veteran of any further action that is required on his part.


FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection for 
PTSD on the basis that there was no evidence that there was a 
current post-service diagnosis of PTSD related to active military 
service.  The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
January 2004 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
an acquired psychiatric disorder, variously diagnosed as a major 
depressive disorder and PTSD.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the January 2004 RO decision is 
new and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as a major depressive disorder and 
PTSD, and then remands the appeal, an exhaustive analysis of VA's 
attempt to comply with these statutes is not in order.

II.	New and Material Evidence

A January 2004 rating decision denied the Veteran's claim for 
entitlement to service connection for PTSD on the basis that 
there was no evidence that he had a post service diagnosis of 
PTSD related to active service.  The Veteran was advised in 
writing of the RO's determination and his appellate rights and 
did not appeal.  The decision is final.  38 U.S.C.A. § 7105.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its ratings decision." Id. at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in 
May 2006.  The evidence added to the record since the January 
2004 rating decision includes VA medical records and statements, 
dated from 2002 to 2008 (some duplicative of those previously 
considered by the RO); service department records; and written 
and oral statements from the Veteran and others in support of his 
claim.  Amongst these is a June 2007 VA outpatient record that 
notes that the Veteran was diagnosed with PTSD.

During the Veteran's June 2010 Board hearing, L.L., a retired VA 
licensed clinical social worker stated that he treated the 
Veteran for PTSD, starting in 2004 (see hearing transcript at 
pages 15-16) .  

The evidence added to the record since the January 2004 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service diagnosis of PTSD 
due to service, the VA medical records, reflecting diagnoses of 
PTSD, along with L.L.'s testimony to the effect that the Veteran 
had PTSD, relate to an unestablished fact necessary to 
substantiate the claim.  Thus, new and material evidence has been 
submitted.  The issue of entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed as a major 
depressive disorder and PTSD, is reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for an acquired psychiatric disorder, 
variously diagnosed as a major depressive disorder and PTSD, and 
will issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as a major depressive disorder and 
PTSD, is reopened.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  Prior to July 13, 2010, service 
connection for PTSD required: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009), effective prior to July 13, 2010.  However, 
effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to 
include a new paragraph (f)(3) that reads as follows, in 
pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment apply to the Veteran's claim because he attributes his 
acquired psychiatric disorder, in part, to exposure to rocket and 
mortar fire while serving in the Republic of Vietnam.

In oral and written statements in support of his claim, the 
Veteran has provided some confusing and conflicting descriptions 
of his alleged stressful events in service, including receiving 
death threats from fellow soldiers and unknowingly being drugged.  
A June 2002 VA mental hygiene record indicates that he gave a 
history of serving in Vietnam and was "not an actual combatant 
himself, but was exposed to combat".  But, in August 2003, a VA 
social worker noted that "[c]ombat is conceded", although it is 
unclear on what this conclusion was based. 

However, the Veteran has also repeatedly stated that he was 
exposed to rocket and mortar attacks while stationed at Phan Rang 
Airbase with the 35th Tactical Fighter Wing.  He has not provided 
any specific dates or time frames, other than an attack on March 
3, 1970 when he claimed to have arrived in Cam Ranh Bay en route 
to Phan Rang, although his service records document that he 
served in the Republic of Vietnam from March 7, 1970 to March 5, 
1971, rendering that statement less than credible.  

Recent records regarding the Veteran's treatment at the VA 
medical center (VAMC) in Anchorage, Alaska, for the period from 
October 2008 to the present should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the 
Veteran's treatment at the VAMC in Anchorage, 
for the period from October 2008 to the 
present, and from any additional VA and non-VA 
medical provider(s) identified by him.  If any 
records are unavailable, a memorandum 
detailing all efforts to obtain them should be 
placed in the claims file.

2.  Schedule the Veteran for an examination by 
a VA psychiatrist to determine whether the 
diagnostic criteria for PTSD are met; and to 
identify any current psychiatric disability 
other than PTSD.  The Veteran's claims file, 
to include a complete copy of this REMAND, 
must be provided to the examiner designated to 
examine the Veteran, and the report of 
examination should note review of the claims 
file.

All necessary special studies or tests, to 
include psychological testing and evaluation, 
such as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the 
Veteran currently suffers from PTSD related to 
his fear of hostile military or terrorist 
activity while on active duty and whether it 
is adequate to support a diagnosis of PTSD.  
For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means 
that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of the Veteran or others, such as from an 
actual or potential improvised explosive 
device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected 
sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the 
event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror. 

For any current psychiatric disability other 
than PTSD, the examiner should provide an 
opinion as to whether it is at least as likely 
as not (50 percent probability or more) that 
it had its onset in service or is otherwise 
the result of disease or injury during 
service.  A complete rationale should be 
provided for any opinion offered.

3.  Thereafter, the RO/AMC should review the 
expanded record and readjudicate the claim on 
appeal.  If the benefit sought is not granted 
in full, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


